Exhibit EXECUTIVE EMPLOYMENT AGREEMENT This Employment Agreement (the “Agreement”) is made and entered into April 23, 2013, by and between Havana Furnishings, Inc., (the “Company”), and Satoru Yukie (the “Executive”). The Company and the Executive may be hereinafter collectively referred to as the “Parties”, and each individually referred to as a “Party”. A. The Company desires assurance of the association and services of the Executive in order to retain the Executive’s experience, skills, abilities, background and knowledge, and is willing to engage the Executive’s services on the terms and conditions set forth in this Agreement. B. The Executive desires to be in the employ of the Company, and is willing to accept such employment on the terms and conditions set forth in this Agreement. Agreement In consideration of the foregoing recitals and the mutual promises and covenants herein contained, and for other good and valuable consideration, the Parties, intending to be legally bound, agree as follows: 1.
